IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PITTSBURGH LOGISTICS SYSTEMS,            : No. 45 WAL 2019
INC.,                                    :
                                         :
                   Petitioner            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
THE ASSET STORE, LLC,                    :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.